Title: To John Adams from Tristram Dalton, 16 July 1783
From: Dalton, Tristram
To: Adams, John


          Dear Sir
            Boston July. 16th. 1783—
          Under the 26th last April, I did myself the Honour of addressing you, being most sincere in my Congratulations on the happy Issue of the several Important Negotiations, which had been entrusted to your Care—
          With ardent Pleasure the People of this Commonwealth contemplate your expected Return this Fall— The highest Honor They can confer awaits you in the Spring— This Sentiment is not founded in the prejudice of Friendship, but on the general Gratitude of an obliged free Community—
          Agreeable to my promise, I will attempt giving you a breif Account of the Politics prevailing in this State—tho’ it will be very imperfect, it must convince that, as yet, we are far from being settled in a System which alone can continue us in that respectable Situation, the Revolution has placed the United States—. For the same disposition reigning in some of the other States in the Union, if persevered in, Congress will soon be, only the Shadow of Sovereignty— and a Mark of Contempt—
          The General Court of this Com̃onwealth was adjourned last friday, to the 24th September, after sitting six weeks, and doing nothing toward supplying the Continental Treasury— you must be acquainted with the early, repeated, and earnest recommendations of Congress, that Funds be established for the payment of the Interest and Principal of the National Debt—and with the plan, proposed to the several States to grant a five per Cent Impost, as part of a permanent Revennue for this purpose— The fate of these Recommendations, defeated in the Execution, by the noncompliance of the State of Rhlsland, you must also know.— Congress, after waiting as long as their Necessities, and longer than the Honor and Safety of the Country, permitted, varied their recommendations in some Instances, limiting the continuance of the Impost Act, which was at first proposed to be in force untill all the public Debts were discharged, to the Term of twenty five years— They also, in a Pamphlet, forwarded an Estimate of the whole Debt, foreign and domestic—in which was included five million dollars, as a Commutation of the halfpay for Life, heretofore promised the Officers of the American Army—and the Papers which, at the time the s’d halfpay was granted, induced Congress to make this promise— This Communication appeared necessary as the Subject of it had caused great Clamour in NEngland; and it came in season for our G Court to form an opinion upon— Facts were so justly stated as ought to have alarmed—and Consequences, fatal to the Union, so truly depictured, as ought to have united the Court in some effectual Measures to supply the public Chest— They did not— A Bill granting the Impost required but under very different regulations was brought into the House & passed It was returned by the Senate concurred as taken into a new Draft which conformed entirely to the Plan proposed by Congress— A Coalition was, in vain, attempted— Two Objections were made by the House, which could not be removed— One, That Congress should have a power of levying and collecting these duties by such rules and regulations as they might think proper; provided these Rules were not repugnant to the Constitution of this Government, might have been qualified, by referring every Question relative to Seizures, to the Courts of Common Pleas in the first Instance, with Liberty of Appeal to the Supreme Judicial Court—tho’ even with this restriction of Tryals, in Courts of our own Establishments, some Gentlemen were scrupulous as to the Right of the Legislature to levy any Monies, that should not be first placed in the Treasury of this Commonwealth, to be thence issued by Warrant from the Governor &c— However had this been the only Objection, the Bill would have passed into a Law— The more material One, and what seems at present insuperable, is the raising in any way, Monies to pay the Commutation of the Officers half pay for Life— Perhaps no One Step has raised such universal Clamor, as the Idea of this reward—or Debt—has done in NEngland. The Inhabitants seem convulsed— Many Towns instructed their Representatives on the Measure strictly forbidding them to make provision for any part of it—
          
          Whither their Apprehensions are well founded or no—whither the Brave should be thus rewarded—whither the Expense of such grants can be easily borne or no—is not a point of secondary Consideration with them— The Idea of Pensioners, which they apply in this Case, is abhorrent— They fought to get clear of such Vipers of the British Establishments, They will have none of their own making— Congress, say they, had a right to make peace and War—to incur reasonable Expenses—&c— But Congress had no Right to do wrong—and this is wrong— In these Sentiments, the House clogged the bill, with a Proviso that no part of the Monies raised thereby should be appropriated toward the payment of the halfpay for Life, or the Commutation thereof— With this the Senate would have complied—but the House went farther— They added, that as this Act was not to be in force untill all the States in the Confederation passed similar Ones, the same proviso to prevent the Appropriation of any part of the Monies arising therefrom to the payment of the half Pay or the Commutation should constitute a part of the Acts—which prevented the other Governmt. from acting their own Sentiments— to this the Senate would not consent and of course the Bill was dropped— The other recommendations of Congress to raise the deficiencies, which They estimated at three fifths, the Court did not take any Notice of any further than to read—alledging that their Constituents could not bear any more Taxes in the usual Manner— What is really alarming—of the 400 thousand pounds required by Congress of this State in 1781—tho’ the half was soon after assessed—and the second Moiety some time since, not 50 thousand pounds, an Eighth of the whole, has yet reached the Receiver’s hands—and, what is too vile for a Man to think, some Members of the Countys of Berkshire and Hampshire, endeavoured to obtain a clandestine Order from the Court to stay Executions for payment of the first Moiety which were ordered to be issued last Jany—debating the Matter even when the Secretary came in from the Governor to adjourn the Court, in Consequence of a joint Committee’s having waited on him to request the Adjournment— The Motion for staying the Executions having been made after the Committee was gone to his Excellency—
          What but Chicanery—low Artifice & Design can be expected from such Men— Thank God there are some of Sense, Learning, Candor & liberal Sentiments belonging to the House—whose Influence I depend much upon—tho’ not so much as I do on the general Reflections which must take place on a review of our critical Situation— Like Children, just left to go alone, We shall learn to walk at the Expence of many a fall—the Marks of some of which will be carried thro’ Life—it being well if a Limb or some useful Part of the Body Politic does not receive a fatal Injury— For Want of raising our proportion of Monies in our own Way, and putting them into the Continental Treasury, We must give that Power to Congress, which, in future time, may lead to undue Influence— If a free People cannot— or will not—take Care of themselves—they will must, from Necessity, place their Rights in the hands of those who may not pay so scrupulous Attention to essential Priviledges—or what are thought such— The People of these States have so large a Share of common Sense— and Observation, that They will not suffer themselves to be ruined by the Ignorance or Self Interest of a few— They begin to be sensible of the absolute Importance of supporting the Union—without which We are not known as a Nation—and in dissolving which, we are exposed as a prey to any stronger Power who has Art enough to keep up a division—
          At the Close of the Session, many of the most rigid Members, opposed to the half Pay and of Course to the Impost Bill as recommended by Congress, soften’d—and felt the Necessity of spirited Measures to supply the public Chest— I am in hopes the next Meeting of the Court will be more decisive, on this important Point— A circular Letter from General Washington, wherein He takes an affectionate Leave of the several States, and fully points out the Dangers they are exposed to from their own Conduct, giving his warmest Advice, was received, and read to the GCourt—and appeared to have a good Effect—
          Congress are in a difficult Situation— Blamed by the Northern States for what they have done for the Officers of the Army—pressed by the Army for a Compliance with their promises as to former pay— unsupplied, by all the States, with Monies—and no hopeful Prospect of a regular System in their funds being established— What must this August Body be thought of by the Powers of Europe?
          The City of Philadelphia has suffered them to be drove from them by a Body of 350 Soldiers, under the Command of Seargants— They now sit at PrinceTown— On their Advice to General Washington, He sent two Regiments of the Massachusetts Line, under the Command of General R. Howe, to quell the Mutineers—who submitted, the next day after their Insurrection— As No Congress could be found They dispersed—and are not to be heard of—
          Any other People would be ruined for suffering things to go thus far— These States will feel very evil Consequences—but after having smarted a while they will recover from their Languor—and render the Confederacy still respected—
          I wish It in my power to afford you a better Account of the Situation of these States— Facts will not permit— I have frequently recollected an Observation you made to me when discoursing on a Constitution of Government formed to last for Ages—“That half a Century was far enough for a Man to look forward in planning a form of Government”— I am convinced of the Truth of the Observation—And wish I did not almost adopt another Opinion that few, If any, Bodys of People are capable of governing themselves—
          I had the pleasure of seeing Mrs Adams this day—and obtaining a promise that your Daughter, with whom my eldest Daughter was so happy as to form an Acquaintance at Haverhill this Summer, might spend a little time at my Country House—which Visit I find will be quite agreeable to the young Ladies— This is a new fruit of our Friendship, which I look on with much Satisfaction— extending my best Wishes to every Thing that is dear to You for I am with the greatest Sincerity— / Dear Sir Your affectionate and / Obliged Friend—
          Tristram Dalton
        